Citation Nr: 1036523	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased evaluation for asbestos related 
pleural plaques, initially rated noncompensable from July 25, 
2001 to November 2, 2004, and at the 30 percent level from 
November 3, 2004 onwards.

2.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty with the United States Navy 
from January 1944 to May 1946.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 
An October 2002 decision denied entitlement to a TDIU. 
Thereafter, a May 2004 decision granted service connection with a 
noncompensable rating for asbestos related pleural plaques from 
July 25, 2001. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" rating 
based on changes in the degree of severity of it since the 
effective date of service connection).

In a March 2005 rating decision, the RO assigned an increased 30 
percent evaluation for asbestos related pleural plaques, 
effective from November 4, 2004. The Veteran has indicated that 
he wished to continue his appeal on this issue.           See 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

The Board's decision of March 2009 granted service connection for 
a right hip disability; awarded a higher rating for a right knee 
disorder; and denied a higher rating for residuals of a right 
ulna fracture. The remaining claims on appeal were remanded for 
further development, and have since returned to the Board. 

In August 2010, the Veteran provided additional evidence 
consisting of several private physicians' statements. The 
Veteran's designated representative has since provided a waiver 
of RO initial consideration of this new evidence. See 38 C.F.R. 
§§ 30.800; 20.1304(c) (2010).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	From July 25, 2001 to November 2, 2004, the Veteran generally 
manifested PFT study results better than FEV-1 of 71 to 80 of 
predicted value, FEV-1/FVC of 71 to 80 percent, and DLCO(SB) of 
66 to 80 percent predicted. 

2.	Since November 3, 2004, the Veteran had PFT results as 
pronounced as within the range of FEV-1 of 56 to 70 of predicted 
value, FEV-1/FVC of 56 to 70 percent, and DLCO(SB) of 56 to 65 
percent predicted. There was no indication of more severe 
manifestations of service-connected disability apart from 
elevated PFT results, such as outpatient oxygen therapy, cor 
pulmonale, right ventricular hypertrophy, or episodes of acute 
respiratory failure. 


CONCLUSION OF LAW

The criteria are not met for an increased evaluation for asbestos 
related pleural plaques, rated noncompensable from July 25, 2001 
to November 2, 2004, and at   30 percent since November 3, 2004. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.96; 4.97, Diagnostic Code 6845 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2010). VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of 
any information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the claimant's 
behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) ("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to provide 
any evidence in his or her possession that pertains to the claim. 
73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 
3.159(b)(1).

In regard to the claim on appeal for increased initial rating, 
the requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial rating 
and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to either 
of these "downstream elements." See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). This is  the case here, in that the claim for 
service connection for an asbestos related respiratory disorder 
has been substantiated, and no further notice addressing the 
downstream disability rating requirement is necessary. In any 
event, the RO has provided notice correspondence dated from 
December 2004 through March 2010 that directly addressed the 
evidentiary requirements to substantiate the increased rating 
claim on appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA outpatient 
treatment, and arranging for him to undergo VA examinations. See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition).          In furtherance of the claim, the 
Veteran has provided additional private treatment records. He has 
not requested a hearing in connection with this matter. There is 
no objective indication of any further relevant information or 
evidence that must be associated with the record. The record as 
it stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Governing Law and Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.             § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate for a        
loss of working time proportionate to the severity of the 
disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability            (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts found - 
"staged" ratings. See Fenderson, supra, at 125-26.

Through the evidentiary development of this case, it is apparent 
that the best applicable rating criteria for evaluating the 
Veteran's asbestos related pleural plaques is that under 38 
C.F.R. § 4.97, Diagnostic Code 6845 involving restrictive lung 
disease. At the time service connection was granted in May 2004, 
the RO applied 38 C.F.R. § 4.97, Diagnostic Code 6833-6602 for 
asbestosis rated on the basis of bronchitis. However, a medical 
inquiry has clarified that the primary component of the Veteran's 
respiratory disorder is restrictive lung disease, without 
bronchitis. Therefore, the Board has chosen to apply Diagnostic 
Code 6845               for chronic pleural effusion or fibrosis, 
as a form of restrictive lung disease.            The pertinent 
rating criteria under Diagnostic Code 6845 is set forth below.           
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an 
alternative diagnostic code than that applied by the RO may be 
appropriate under the circumstances, and where a claim is 
evaluated under this criteria, the VA adjudicator should explain 
the basis for this determination). See also Butts v. Brown, 5 
Vet. App. 532, 538 (1993).

According to the General Rating Formula for Restrictive Lung 
Disease (Rating Formula), 38 C.F.R. § 4.97, Diagnostic Code 6845, 
a 10 percent evaluation is warranted when there is a Forced 
Expiratory Volume in one second (FEV-1) of     71 to 80 percent 
of predicted value, a ratio of FEV-1 to Forced Vital Capacity 
(FEV- 1/FVC) of 71 to 80 percent, or a Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted. A 30 percent evaluation is 
warranted when there is an FEV-1 of 56 to 70 percent predicted, 
an FEV- 1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 
percent predicted. A 60 percent evaluation is warranted when 
there is an FEV-1 of 40 to 55 percent predicted, an FEV-1/FVC of 
40 to 55 percent, or a DLCO (SB) of 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit). Finally, a 100 percent evaluation is 
warranted when there is evidence of at least one of following: an 
FEV-1 of less than 40 percent predicted, an FEV-1/FVC of less 
than 40 percent, a DLCO (SB) of less than 40 percent predicted, a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption            (with cardiac or respiratory limitation), 
cor pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or the 
veteran requires outpatient oxygen therapy. 38 C.F.R. § 4.97, 
Diagnostic Code 6845. 

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to 
promulgate special provisions regarding the evaluation of 
respiratory conditions. See 71 Fed. Reg. 52,457 - 52,460 (Sept. 
6, 2006) (to be codified at 38 C.F.R. § 4.96(d))).                  

When rating under DCs 6600, 6603, 6604, 6825-6833 and 6840- 6845, 
pulmonary function tests (PFTs) are required except: (i) When the 
results of a maximum exercise capacity test are of record and are 
15 ml/kg/min or less; if a maximum exercise capacity test is not 
of record, evaluation is based on alternative criteria;   (ii) 
when pulmonary hypertension (documented by an echocardiogram or 
cardiac catheterization), cor pulmonale, or right ventricular 
hypertrophy has been diagnosed; (iii) when there have been one or 
more episodes of acute respiratory failure; or (iv) when 
outpatient therapy oxygen is required. 38 C.F.R. § 4.96(d)(1). 
 
If the DLCO (SB) test is not of record, evaluation is based on 
alternative criteria as long as the examiner states why the test 
would not be useful or valid in a particular case. 38 C.F.R. § 
4.96(d)(2). 
 
When the PFTs are not consistent with clinical findings, 
evaluation is based on the PFTs unless the examiner states why 
they are not a valid indication of respiratory functional 
impairment in a given case. 38 C.F.R. § 4.96(d)(3). 
 

Post-bronchodilator studies are required when PFTs are done for 
disability evaluation purposes except when the results of pre-
bronchodilator PFTs are normal or when the examiner determines 
that post-bronchodilator tests should not be done and states why. 
38 C.F.R. § 4.96(d)(4). 
 
When evaluating based on PFTs, post-bronchodilator results are 
used in applying evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the pre-
bronchodilator results, in which case the pre-bronchodilator 
values are used for rating purposes. 38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different PFT 
FEV-1 and FVC,        so that the level of evaluation would be 
different depending on which test result is used, the test result 
is used that the examiner states most accurately reflects the 
level of disability. 38 C.F.R. § 4.96(d)(6).

Factual Background

An April 2001 pulmonary function examination report at a private 
facility documents PFT results. While not reported in terms of 
actual numerical findings, the impression was of a study within 
normal limits. The interpreting physician observed that review of 
PFT results indicated normal FVC and normal FEV-1/FVC. The 
conclusion was that of a normal pulmonary function evaluation. 

The Veteran underwent a VA Compensation and Pension examination 
for respiratory diseases in August 2002. The Veteran indicated 
that he worked as a mechanic during military service and was 
exposed to asbestosis on naval ships.        He had recently had 
a CT scan of the chest which showed small bilateral pleural 
plaques. Some of the calcifications were consistent with asbestos 
exposure, and there was also minimal fibrotic change in the right 
lower lobe and mild bilateral central bronchitis. A physical 
examination was completed. A PFT was completed  as well, showing 
FEV-1 of 24.8 both before and after bronchodilator usage 
(percentage of predicted value not given), and FEV-1/FVC of 54 
percent pre-bronchodilator and 51 percent post-bronchodilator. 
The interpretation of the PFT study was severe restrictive 
defect, no bronchodilator response. The diagnosis was in 
pertinent part, a pleural plaque on CT scan consistent with 
asbestos exposure, and severe restrictive lung disease. 

On VA examination again in October 2003, the Veteran reported 
that his existing symptom of shortness of breath had worsened and 
he could walk approximately one block before developing shortness 
of breath. He also complained of coughing and wheezing. He denied 
any hospital complications and he took no medications for his 
lung condition. Objectively, a chest x-ray was within normal 
limits. A recent PFT study indicated normal spirometry without 
bronchodilator response, with a post-bronchodilator FEV-1 
measurement of 89.7 percent predicted value. The diagnosis was of 
asbestos related pleural plaques with some calcifications.

Medical records dated October 2004 from Dr. C.S., private 
physician, indicates diagnoses of asbestosis, and chronic 
obstructive pulmonary disease (COPD). According to the physician, 
a CT scan showed evidence of significant lung damage from 
asbestosis. A PFT study had been completed with indicated severe 
obstruction without response to bronchodilator, mild restriction, 
and DLCO(SB) reduced reflecting decreased alveolar volume. 

Upon VA examination in January 2005, the Veteran described 
shortness of breath with exertion and an occasional cough. He had 
no recent hemoptysis. He had not been on any inhalation therapy. 
On physical examination, the Veteran was in no acute distress. 
The chest had slightly decreased breath sounds bilaterally, with 
no wheezing. An October 2004 PFT study obtained via facsimile 
from Dr. C.S. showed an FEV-1 of 64 percent predicted value pre-
bronchodilator and 47 percent predicted value post-
bronchodilator, FEV-1/FVC of 62 percent pre-bronchodilator and 64 
percent post-bronchodilator, and DLCO(SB) of 62 percent predicted 
value.               The diagnosis was asbestosis and severe 
obstructive lung disease without bronchodilator response. 

A VA general medical examination was completed in August 2006, on 
which            the Veteran described shortness of breath and 
chronic cough, but denied hospitalization, or any medical therapy 
including inhaler therapy or oxygen.             On spirometry 
testing, PFT findings were of FEV-1 of 88.5 percent predicted   
value (no bronchodilator given), FEV-1/FVC of 83 percent, and 
DCLO(SB) of 66.2 percent predicted value. The diagnosis in 
pertinent part, was of asbestos exposure without evidence of 
asbestosis, with no active lung disease at that time. 

On VA respiratory system examination in July 2008, the Veteran 
denied any hospitalization for pulmonary related illnesses. He 
was not on any medical treatment including inhaler therapy or 
oxygen therapy. A PFT yielded results of FEV-1 of 94.2 percent 
predicted value, FEV-1/FVC of 86 percent, and DLCO(SB) of 69.7 
percent predicted value. The interpretation was of a normal 
pulmonary function study, with no bronchodilator response. The 
diagnosis was of no evidence of asbestosis, with no active lung 
disease at that time.

The Board remanded this claim in March 2009, in part for another 
VA examination, with specific instructions to determine the exact 
nature of the Veteran's lung disease, namely whether involving 
bronchitis as previously rated by the RO, or restrictive lung 
disease requiring application of wholly different rating 
criteria. 

Following VA re-examination in March 2010, the Veteran was still 
describing chronic shortness of breath that occurred mostly with 
exertion. He stated that since the last VA examination, he was 
hospitalized for shortness of breath, although there were no lung 
conditions found at that time, and his symptoms were ultimately 
attributed to a thyroid issue. However, after being discharged he 
was placed on albuterol and atrovent nebulizer treatment four 
times a day. A CAT scan was completed. PFT study results 
consisted of FEV-1 of 74.9 percent predicted value, FEV-1/FVC of 
80 percent, and DLCO(SB) of 64.4 percent predicted value.             
The diagnosis was of no evidence of asbestosis at that time; and 
small asbestos related pleural plaques, stable on CAT scan. The 
VA examiner commented that as there was no parenchymal 
involvement, the pleural plaques were not likely to cause 
pulmonary manifestations with respect to symptoms. Furthermore, 
there was no interstitial disease on CAT scan. Therefore, there 
was no evidence of asbestosis at that time. Recent PFTs done 
showed a restrictive pattern. 




Analysis

a.	July 25, 2001 to November 2, 2004

For the initial time period from the July 25, 2001 effective date 
of service connection up until November 2, 2004, the best 
representation of the severity of   the Veteran's service-
connected asbestos related pleural plaques remains that of a 
noncompensable rating. Pursuant to the applicable rating criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6845, the regulatory 
requirement to assign the minimum   10 percent rating depends 
upon the result of comprehensive PFT studies. In this instance, 
there are several studies for review contemporaneous with the 
time period under consideration, which on the whole do not 
correspond to the criteria for a           10 percent evaluation. 
First, an April 2001 PFT study while just outside the relevant 
timeframe (i.e., before July 25, 2001), showed an entirely normal 
pulmonary function test. Thus, the baseline level of respiratory 
disability would appear to have been of little or no severity. 
Following this, PFT test results dramatically worsened on the 
August 2002 VA examination -- at that moment, FEV-1/FVC, whether 
pre- or post-bronchodilator was within the range actually 
corresponding to a 60 percent evaluation from this single test 
result. The assessment was of severe restrictive lung disease. 
Yet inexplicably, on VA examination just one year later October 
2003          the Veteran had entirely normal spirometry again. 
In such situations, the Board is to evaluate the conflicting 
examination results in their entirety to reach a cohesive result. 
See generally 38 C.F.R. § 4.2 ("It is the responsibility of the 
rating specialist to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability present."). See 
also, Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The most plausible interpretation of the symptomatology shown is 
that the           August 2002 VA PFT test results were 
essentially an anomaly, this given that testing both before and 
after that specific incident were entirely normal with not even 
the basis to assign a compensable rating under Diagnostic Code 
6845.             Most significantly, while VA is responsible for 
properly rating a claimant's disability based upon flare-ups 
and/or temporary exacerbations of his service-connected disease, 
there is nothing whatsoever to indicate from the August 2002 
examination report that the Veteran was having such a flare-up 
during the day of the examination findings. Indeed, a physical 
examination on that date confirmed he was in no acute distress, 
without obvious lung pathology. Accordingly, the majority of the 
available pulmonary function studies instead clearly indicate 
that respiratory function was at or near normal levels, obviating 
PFT test results as the means to substantiate a compensable 
disability rating in this case. 

Apart from the lack of PFT study results to support any higher 
evaluation,                the Board also notes the absence of 
indication of any objective signs or symptoms which would 
correlate to the maximum available 100 percent rating under 
Diagnostic Code 6845, such as cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension. This is the case in light 
of the report during the           October 2003 VA examination 
that the Veteran denied any hospital complications and he took no 
medications for his respiratory condition.

Therefore, a compensable evaluation pursuant to the rating 
schedule cannot be assigned for the Veteran's asbestos related 
pleural plaques for the time period from July 25, 2001 through 
November 2, 2004.

b.	November 3, 2004 to the Present

Considering the time period from November 3, 2004, the Board 
concludes that     the current assigned disability rating of 30 
percent for the Veteran's respiratory disability remains 
appropriate. The January 2005 VA examination report references an 
October 2004 private PFT study which indicated FEV-1, FEV-1/FVC, 
and DLCO(SB) levels all well within the guidelines for what under 
Diagnostic Code 6845 will substantiate entitlement to a 30 
percent evaluation. The Board recognizes that the measured FEV-1 
post-bronchodilator was actually at the level of 47 percent 
predicted value. That said, the Board is inclined to accept the 
pre-bronchodilator measure of 62 percent as more probative, given 
that bronchodilator therapy if anything would be expected to 
improve PFT test results. In any event, on VA examination 
subsequently in August 2006, FEV-1 was 88.5 percent predicted 
value, suggesting that the 47 percent observed post-
bronchodilator a year and a half previously was an apparent 
anomaly. See again, 38 C.F.R. § 4.2 (regarding the duty to 
interpret medical findings comprehensively). Moreover, every 
other aspect of the August 2006 PFT was normal, and the diagnosis 
was of no active lung disease at that time. Once again, upon VA 
examination and PFT study in July 2008,              the Veteran 
had an entirely normal PFT, with no active lung disease present. 
Clearly, there is a pattern of improvement shown on VA 
examination PFT findings. This notwithstanding, the March 2010 VA 
examination showed some worsening, most notably by a DLCO(SB) of 
64.4 percent predicted value, which corresponds to assignment of 
a 30 percent rating. This corroborates a worsening of respiratory 
disability, though not necessarily to the degree contemplating a 
60 percent or higher evaluation. So viewing the medical evidence 
in its entirety, the more pronounced test results found at the 
beginning and then conclusion of the evaluation period are 
sufficient to demonstrate a 30 percent level of disability, but 
not higher. 

Likewise, there is no indication of objective symptomatology 
other than PFT results which per Diagnostic Code 6854 merits the 
maximum 100 percent rating.             Aside from one 
hospitalization, which turned out to be for a thyroid problem,          
the Veteran has not required extensive medical treatment, or 
manifested outpatient oxygen therapy, cor pulmonale, or other 
qualifying conditions for this highest disability evaluation.  

It is further observed that the extent of the documented 
respiratory impairment actually due to the service-connected 
asbestosis disability is in question, particularly in light of 
the March 2010 VA examiner's conclusion that there was no 
evidence of asbestosis. The available PFTs showed a restrictive 
pattern, rather than interstitial lung disease. However, there is 
no diagnosis of any separate nonservice-connected respiratory 
disorder, or other basis to distinguish restrictive lung disease 
from asbestosis. By all indication restrictive lung disease is 
one and the same with asbestosis. Under applicable law therefore, 
the respiratory symptomatology manifested as restrictive lung 
disease is presumed to be due to service-connected disability. 
See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where 
it is not possible to separate the effects of a service-connected 
disability from any nonservice-connected conditions by competent 
opinion, all symptoms must be attributed to the service-connected 
disability). See also, Howell v. Nicholson,             19 Vet. 
App. 535, 540 (2006). 

For the reasons indicated, though, the objective portrayal of the 
severity of              the Veteran's service-connected 
respiratory condition continues to correspond to a 30 percent 
schedular evaluation and not any higher. 

c.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected asbestos related pleural plaques have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. To this effect, an 
August 2006 VA general medical examination indicated that the 
Veteran was considered employable for sedentary employment with 
regard to this condition. The Veteran's service-connected 
respiratory disorder also has not necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in              
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for asbestos related pleural plaques for both the period 
prior to November 3, 2004 and the period since. This 
determination takes into full account the potential availability 
of any additional "staged rating" based upon incremental 
increases in severity of          service-connected disability 
during the pendency of the claim under review.                       
The preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).     
ORDER

The claim for an increased evaluation for asbestos related 
pleural plaques, initially rated noncompensable from July 25, 
2001 to November 2, 2004, and at 30 percent since November 3, 
2004, is denied.


REMAND

Generally, total disability ratings are authorized for any 
disability or combination of disabilities provided the schedular 
rating is less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because of 
the severity of his service-connected disabilities. If there is 
only one such disability, it must be ratable at 60 percent or 
more. Provided instead, there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more 
and sufficient additional service-connected disability to bring 
the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 
4.16 (2010).  

If the claimant does not meet the minimum percentage rating 
requirements of               § 4.16(a) for consideration of a 
TDIU, he or she may still be entitled to the benefit sought where 
the circumstances of the case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards to warrant a TDIU 
on an extra-schedular basis. 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2010). 

Presently, the Veteran is service-connected for residuals of a 
fracture of the right ulna, rated at 30 percent; asbestos related 
pleural plaques, rated at 30 percent;             a right knee 
disorder, rated at 20 percent; a right hip disability, associated 
with the right knee disorder, rated at 10 percent; bilateral 
senorineural hearing loss, rated at 20 percent; and tinnitus, 
rated at 10 percent. Based on this profile, he does not meet the 
initial schedular criteria for a TDIU. He does not have either 
one disability rated 60 percent, or one disability rated 40 
percent with sufficient additional disability to attain the 70 
percent level. That notwithstanding, the Veteran may still 
warrant entitlement to a TDIU on an extraschedular basis. See 38 
C.F.R. § 4.16(b). 
There is no opinion of record thus far which assesses 
employability in light of all service-connected disabilities. 
Therefore, the Veteran should be afforded a VA general medical 
examination to determine the impact of his service-connected 
disabilities upon level of occupational functioning. See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1.	The RO/AMC should schedule the Veteran for 
a VA general medical examination. The claims 
folder must be made available for the 
examiner to review. The examiner is then 
requested to provide an opinion as to whether          
the Veteran is incapable of securing and 
maintaining substantially gainful employment 
due to the severity of one or more of his 
service-connected disabilities.                
In providing the requested determination, the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the Veteran's service-connected 
disabilities,          as distinguished from 
any nonservice-connected physical or mental 
condition. The requested opinion must also 
take into consideration the relevant 
employment history, or lack thereof. The VA 
examiner should further indicate review of 
the conclusion of an August 2006 VA examiner 
that the Veteran was considered employable 
for sedentary employment with regard to his 
respiratory condition. If an opinion cannot 
be rendered without resorting to pure 
speculation, please explain why this is not 
possible.

2.	The RO/AMC should then review the claims 
file.         If any of  the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,          11 Vet. App. 268 
(1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim for a TDIU, based on all additional 
evidence received.           If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


 Department of Veterans Affairs


